        Case 1:18-mc-02859-PAC Document 183 Filed 06/11/21 Page 1 of 3




                                  UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
IN RE: ZIMMER M/L TAPER HIP                                     :
PROSTHESIS OR M/L TAPER                                         : MDL NO. 2859
HIP PROSTHESIS WITH KINECTIV                                    :
TECHNOLOGY AND                                                  :
VERSYS FEMORAL HEAD PRODUCTS                                    : 18-md-2859-PAC
LIABILITY LITIGATION                                            : 18-mc-2859-PAC
                                                                :
This Document Relates to All Cases                              : ORDER NO. 61
---------------------------------------------------------------x

                              EIGHTH AMENDED SCHEDULE

       Upon consideration of the parties’ agreed-to proposed amended schedule, the Court

adopts the following future deadlines:

  Event                                                  Current Date              New Date


  Closure of expert discovery for MDL Bellwether         April 23, 2021            April 30, 2021
  Trial #1


  Dispositive and Daubert motion deadline for MDL        May 14, 2021              May 21, 2021
  Bellwether Trial #1



  Deadline for motions in limine for MDL                 May 21, 2021              August 18, 2021
  Bellwether Trial #1


  Response to Dispositive and                            June 14, 2021             June 21, 2021
  Daubert motions due


  Reply to Dispositive and Daubert                       July 1, 2021              July 8, 2021
  motions due


  Response to motions in limine due                      June 21, 2021             September 1,
                                                                                   2021
          Case 1:18-mc-02859-PAC Document 183 Filed 06/11/21 Page 2 of 3




    Event                                                          Current Date              New Date


    Reply to motions in limine due                                 July 9, 2021              September 10,
                                                                                             2021
    Deadline for Parties’ Affirmative Deposition                   N/A                       June 18, 2021
    Designations for Bellwether Trial #12


    Deadline for Responsive Deposition Designations N/A                                      July 12, 2021
    and Objections to Affirmative Designations for
    Bellwether Trial #1


    Deadline for Objections to Responsive                          N/A                       July 30, 2021
    Deposition Designations, Responses to
    Objections to Affirmative Designations for
    Bellwether Trial #1




    Deadline for Responses to Objections to                        N/A                       August 13,
    Responsive Deposition Designations for                                                   2021
    Bellwether Trial #1


    Deadline for simultaneous verdict forms and voir               N/A                       September 14, 2021
    dire questions.


    Deadline for proposed Jury Instructions                        N/A                       September 21, 2021




    Deadline for Exchange of Witness and Exhibit                   N/A                       July 23, 2021
    Lists



    Deadline for Exchange of Objections to Witness                 N/A                       August 18, 2021
    and Exhibit Lists




2
 If a party wishes to designate additional testimony later, the parties shall meet and confer. Failure to meet this
deadline alone will not be grounds for denying additional designation.
       Case 1:18-mc-02859-PAC Document 183 Filed 06/11/21 Page 3 of 3




 Event                                                  Current Date         New Date


 Deadline for PEC’s response and objections to          N/A                  N/A
 proposed jury instructions, verdict forms and voir
 dire questions.



 Deadline for exchange of objections to witness and     N/A                  N/A
 exhibit lists



 Deadline for Defendants’ objections to PEC’s           N/A                  N/A
 proposed jury instructions, verdict forms and voir
 dire questions



 Final Pretrial Conference                              September 21,
                                                        2021 @ 2PM
 MDL Bellwether Trial #1 start date                     September 28,
                                                        2021


 Bellwether Mediation Start Date                        November 25,
                                                        2021


APPROVED the 11th day of              June                , 2021.




                                             Honorable Judge Paul A. Crotty
                                             U.S. District Court Southern District of New York
